Citation Nr: 1114062	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for spondylolisthesis of L5 with degenerative disc disease of L5-S1.

2.  Entitlement to a rating higher than 10 percent before September 24, 2010, and a rating higher than 20 percent from September 24, 2010, for spondylosis of the cervical spine, at C4-5 and C5-6.

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1992 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In December 2008, the Board remanded the case for additional development.  In March 2010, the Board promulgated a decision on three issues and remanded the case to the RO for additional development of the claims for a higher rating for spinal disabilities remaining on appeal.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of total disability rating for compensation based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.





FINDINGS OF FACT

1.  For the period covered in this appeal, spondylolisthesis of L5 with degenerative disc disease of L5-S1 is manifested by chronic low back pain, limitation of motion (50 degrees of forward flexion), and degenerative changes involving the lower lumbar spine confirmed by MRI; there is no objective evidence to demonstrate that there were incapacitating episodes having a total duration of at least four weeks during a 12-month period or that a neurological defect such as spinal cord compression or radiculopathy related to the lumbosacral spine was found to be present.

2.  Before September 24, 2010, spondylosis of the cervical spine, at C4-5 and C5-6, was manifested by pain, limitation of motion of range of motion (essentially not more than forward flexion to 40 degrees, extension to 45 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, and rotation (left and right) to 30 degrees each), and X-ray findings of spondylosis, degenerative changes, small disc bulges, and possibly some mild neuroforaminal narrowing at certain levels; there is no objective evidence of muscle spasm or guarding severe enough to have resulted in an abnormal gait or spinal contour, which was not detected on physical examination; there is no objective evidence of incapacitating episodes or neurologic deficit affecting the upper extremities attributed to the cervical spine disability.

3.  From September 24, 2010, spondylosis of the cervical spine, at C4-5 and C5-6, was manifested by pain, limitation of motion of range of motion (forward flexion to 30 degrees) and no ankylosis of the entire cervical spine, and X-ray findings of spondylosis, degenerative changes, small disc bulges, and possibly some mild neuroforaminal narrowing at certain levels; there is no objective evidence of incapacitating episodes or neurologic deficit affecting the upper extremities.  






CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for spondylolisthesis of L5 with degenerative disc disease of L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).

2.  The criteria for a 10 percent rating before September 24, 2010, and a 20 percent rating from September 24, 2010, for spondylosis of the cervical spine, at C4-5 and C5-6, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5237, 5243 (2010).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post-adjudication VCAA notice by letters, dated in April 2006, May 2008, and January 2009.  The notice included the type of evidence needed to substantiate the claims for a higher rating, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).



To the extent that the VCAA notice in May 2008 and January 2009 came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the supplemental statement of the case, dated in December 2009 and January 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was given the opportunity to testify at a hearing before the undersigned in June 2008.  The RO obtained the VA medical records.  The Veteran has furnished additional medical reports from a private physician, B.M., M.D., of Kingstree Surgical Associates, dated in January 2010 and July 2010; records from R.H., M.D., dated from December 2009 to January 2010; private evaluation reports from McLeod Work Recovery Center dated in July 2010; and a chiropractor's statement dated in April 2006.  In April 2010, the RO requested that she furnish records of chiropractic treatment since 2004, or authorize VA to obtain the records on her behalf, but she did not do so.  She has not identified any other pertinent records for the RO to obtain on her behalf.

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in April 2006, June 2007, May 2009, September 2009, and September 2010, specifically to evaluate the nature and severity of the service-connected spinal disabilities and the examinations are adequate for rating the disabilities.  There is no evidence in the record dated subsequent to the VA examination that indicates a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a).



As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Other than statements and testimony of the Veteran, the pertinent evidence in the file consists of VA examinations conducted in April 2006, June 2007, May 2009, September 2009, and September 2010; private medical reports dated from December 2009 to January 2010 and in July 2010; and a chiropractor's statement in April 2006.




Lumbosacral Spine

The criteria for rating a disability of the lumbosacral spine disability are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.

Under the criteria for rating lumbosacral strain (Diagnostic Code 5237) and degenerative arthritis of the spine (Diagnostic Code 5242), a 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.

The criteria under the General Rating Formula for Diseases and Injuries of the Spine have accompanying notes.  The pertinent notes are summarized as follows.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.

Additionally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  



In rating peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  

In this case, X-rays of the lumbar spine in June 2001 and in December 2002 showed spondylolisthesis of L5 with degenerative disc disease of L5-S1.  However, in connection with the current claim, there was no significant pathology noted on the lumbar spine by VA X-rays in April 2006.  A private MRI of the lumbar spine in December 2009 showed degenerative change primarily reflecting facet joint arthropathy involving the lower lumbar spine (L4-5) without disc herniation or severe central canal stenosis.  VA X-rays in September 2010 showed mild lumbar spondylosis.  Nevertheless, the medical evidence does not show that the Veteran's lumbosacral spine disability involves loss of range of motion to the extent that forward flexion is 30 degrees or less.  Where recorded on VA examinations in April 2006, June 2007, and September 2010, findings of forward flexion were shown to be 50 degrees and greater, and there were no findings of favorable ankylosis of the entire thoracolumbar spine.  Moreover, private records also do not show forward flexion was 30 degrees or less.  For example, Dr. B.M. indicated in January 2010 and July 2010 that lumbar flexion was 60 degrees, and the McLeod Work Recovery Center noted in July 2010 that lumbar flexion was 65 degrees.  Although Dr. B.M. indicated in January 2010 that the Veteran's lumbar spine disability warranted a 30 percent rating under the applicable VA criteria based on limitation of motion, the Board finds that the evidence clearly shows that the rating for the lumbosacral spine rating is properly rated at 20 percent under Diagnostic Codes 5237 and 5242 for the period considered in this appeal.  

As noted, Diagnostic Codes 5237 and 5242 are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This implies that the factors for consideration under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995) are now contemplated in the rating assigned under the general rating formula.



Even if DeLuca factors are not contemplated in the rating, there is no evidence to demonstrate with specific clinical findings expressed in degrees of limited motion that pain on use or during flare-ups results in additional functional limitation to the extent that forward flexion of the thoracolumbar spine was limited to 30 degrees or less, or that there is evidence of favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Painful motion was taken into account on range of motion studies, and VA examiners, particularly in 2006, 2007, and 2010 expressed that while there was pain on range of motion, there were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive testing.  

Further, as to whether the evidence demonstrates associated objective neurologic abnormalities, which are to be evaluated separately, the Board finds that the records are not entirely consistent on the matter.  For instance, X-rays in 2001 and 2002 indicated degenerative disc disease at L5-S1, and a chiropractor in April 2006 noted that the Veteran had pain down the back of both legs to the knees.  However, while there was positive straight leg raising bilaterally on VA examination in April 2006, the lower extremities had normal sensation, no atrophy, normal tendon reflexes, and motor strength that was 5/5- (on the right) and 5/5 (on the left).  In other words, there were no objective neurologic findings.  Likewise, on VA examination in June 2007, the Veteran reported pain in the lumbar region without radiation, paresthesias, or weakness, and the examiner noted no neurologic abnormalities in the lower extremities (strength and sensory responses were normal, and straight leg raising was negative).  

On VA examination in May 2009, the Veteran reported pain radiating to the legs.  The examiner's impression included mild radiculopathy to the bilateral lower extremities, yet the only clinical finding noted on the report was a positive straight leg raising, bilaterally.  On a VA neurological examination in September 2009, the Veteran again reported pain radiating to the legs with a new symptom of a burning sensation to the anterior aspect of the left leg along the pretibial area.  



Examination of the lower extremities showed normal strength and reflexes and no muscular atrophy with decreased sensation only in the lateral aspect of the left lower extremity.  Inexplicably, the examiner diagnosed radiculopathy to both lower extremities.  Dr. B.M. in January 2010 and July 2010 documented an antalgic gait with right foot drag and normal reflexes in the lower extremities without notation of any other neurologic findings.  He also cited to a December 2009 MRI of the lumbar spine, which revealed multilevel facet joint arthropathy, but no disc herniation or severe central canal stenosis.  Thus, the diagnosis of lumbar radiculopathy does not appear to have any basis in the diagnostic test by MRI to which he cited.  On VA examination in September 2010, the Veteran reported radiating pain down her legs, but more so on the left side.  Despite her complaints, she was documented to have a normal gait and her lower extremities showed normal strength (5/5), sensation, and reflexes.  Further, an EMG was conducted, which was reportedly normal.  The examiner concluded that there were no objective neurological abnormalities of the lumbar segments of the spine.  

The foregoing evidence shows throughout the period of the appeal that complaints of pain radiating down the legs were inconsistent with objective findings on examination, and that diagnoses of radiculopathy were not supported by contemporaneous diagnostic testing or were not wholly supported by clinical findings at that time.  The Board in March 2010 remanded the case to clarify whether there were in fact any objective neurologic abnormalities related to the lumbar spine.  The VA examiner in September 2010 responded in the negative to the question.  Given the most current findings, the previous inconsistencies in the medical reports, and the diagnostic testing undertaken in connection with the current claim, the Board finds no evidence of objective neurological abnormality for a compensable rating under any pertinent neurologic criteria.

In short, the application of the General Rating Formula for Diseases and Injuries of the Spine would not result in a rating higher than 20 percent.

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The former rating formula has been discussed in the preceding paragraphs.  The latter formula involves evaluating intervertebral disc syndrome based on the total duration of incapacitating episodes over the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this case, the medical evidence does not demonstrate that the Veteran has incapacitating episodes having a total duration of at least four weeks during a period of 12 months.  Such is the requirement to meet the criteria for a higher rating under Code 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  VA examiners in 2006, 2007, 2009, and 2010 specifically addressed such incapacitating episodes, stating that there was no physician-directed bed rest on account of her lumbosacral spine disability.  Therefore, a higher rating under Diagnostic Code 5243, as it pertains to incapacitating episodes, is not warranted.

In summary, application of the rating criteria does not result in a rating higher than 20 percent for the Veteran's lumbosacral spine disability.  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) was appropriate.

Cervical Spine

Spondylosis of the cervical spine at C4-5 and C5-6 was rated 10 percent before September 24, 2010, and currently 20 percent from September 24, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In rating a disability of the cervical spine, the criteria is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.

The criteria for a 10 percent rating are forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The criteria for a 20 percent rating are forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (cervical strain), 5242 (degenerative arthritis of the spine).  The criteria for a 30 percent rating are forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

The criteria under the General Rating Formula for Diseases and Injuries of the Spine provide that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  Ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The record consists in relevant part of VA examinations and private medical reports.  For the period before September 24, 2010, the objective evidence from the April 2006 VA examination shows that the Veteran had forward flexion from 0 degrees to 40 degrees (diminishing to 30 degrees with pain), extension from 0 to 50 degrees (diminishing to 35 degrees with pain), right lateral bending from -5 degrees to 30 degrees, left lateral bending from 5 degrees to 25 degrees, and right and left rotation from 0 degrees to 30 degrees each, with a combined range of motion of 205 degrees.  



On the June 2007 VA examination, the Veteran had forward flexion to 45 degrees, extension to 45 degrees, right and left lateral bending to 30 degrees each, and right and left rotation to 30 degrees each, with a combined range of motion of 210 degrees.  There was pain reported at each of the extremes of range of motion.  

On the May 2009 VA examination, the range of motion findings were the same or better (i.e., forward flexion to 45 degrees, with a combined range of motion of 250 degrees), than those reported in June 2007.  In May 2009, it was also noted that pain accompanied the range of motion, but the examiner expressed that there were no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  And Dr. B.M. in January 2010 and July 2010 reported cervical range of motion findings of forward flexion to 45 degrees with a combined range of motion of 315 degrees, when compared with the previous findings.  The McLeod Work Recovery Center in July 2010 noted that flexion of the cervical spine was "within functional limits."  

The foregoing findings show that on the basis of range of motion findings, except for one finding of pain at 30 degrees, flexion was consistently greater than 30 degrees and the combined range of motion was greater than 170 degrees. Moreover a single finding pain at 30 degrees over the period of the appeal in context of other evidence of record, that is, all the other subsequent findings of flexion were consistently recorded as 45 degrees.  From this the Board concludes that the single finding of pain at 30 degrees of flexion was not an accurate reflection of the degree of disability present.  38 C.F.R. § 4.2 (reports of examination are to be interpreted in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present). 

Further, the range of motion findings remained the same even with consideration of any pain on movement, pain on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Moreover, there were no objective findings to demonstrate the presence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  For example, the VA examiner in April 2006 stated that there was no spasm and the Veteran walked without a limp.  The VA examiner in June 2007 stated that there was a normal examination of the cervical spine and that the Veteran had no changes in her condition since her last examination.  In May 2009, the examiner noted a normal gait and normal curvature and posture of the cervical spine, without palpable spasms.  Dr. B.M. in January 2010 and July 2010 noted an antalgic gait with right foot drag, but did not attribute the gait disturbance to spasm or guarding in relation to the cervical spine disability.  

For these reasons, the criteria for a rating higher than 10 percent under Diagnostic Codes 5237 and 5242 before September 24, 2010, have not been met. 

For the period from September 24, 2010, the Board has considered the evidence consisting of a VA examination on that date and finds that a rating higher than the currently assigned 20 percent rating is not warranted under Diagnostic Codes 5237 and 5242.  To satisfy a higher rating, there would have to be flexion limited to 15 degrees or favorable ankylosis of the entire cervical spine.  However, on the September 2010 VA examination, the Veteran had forward flexion to 30 degrees, as well as extension to 30 degrees, right and left lateral flexion to 20 degrees each, and right and left rotation to 40 degrees each.  There was pain reported with each of the movements, but there was no decrease in range of motion with repetitive movement, and there were no additional limitations by fatigue, weakness, or lack of endurance following repetitive use.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  There was no other medical report dated from September 2010 that reflects limitation of motion of the cervical spine.  Thus, without the demonstration of flexion to 15 degrees or ankylosis of the cervical spine, the Veteran's cervical spine disability is shown to approximate the criteria for a 20 percent rating and no higher under the applicable codes from September 24, 2010.  





As noted above regarding evaluation of the lumbosacral spine disability, the General Rating Formula for Diseases and Injuries of the Spine also provides that any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  In that regard, in evaluating peripheral nerve injuries in the upper extremities, the rating schedule provides for evaluations extending from 0 percent up to 20 percent for mild incomplete paralysis, from 10 percent up to 40 percent for moderate incomplete paralysis, and from 20 percent to 70 percent for severe incomplete paralysis, all depending on the particular nerve or nerve group of the upper extremity that is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719.  

In this case, there is some inconsistency with regard to the demonstration of neurologic abnormalities in the upper extremities, yet it appears that those abnormalities that are shown are not associated with the service-connected cervical spine disability.  Historically, X-rays of the cervical spine in June 2001 and December 2002 showed minimal spondylosis at C4-5 and C5-6 with no disc space disease or foraminal compromise.  VA X-rays in April 2006 showed that disc spaces were preserved but with slight right-sided foraminal stenosis at C3-4, which was also the finding on VA X-rays in June 2007.  However, VA X-rays in September 2009 showed that disc space height was preserved and that there was no obvious neuroforaminal narrowing.  A private MRI of the cervical spine in December 2009 showed what appeared to be mild degenerative changes affecting the cervical spine but no focal disc herniation or severe central canal stenosis; there was also noted to be small disc bulges at C2-3 and C6-7, but the neural foramina at those levels was patent.  VA X-rays in September 2010 showed mild neural foramina narrowing at C2-3 [sic] on the right, which was reportedly unchanged from X-ray findings from June 2007.  

In April 2006, the Veteran had pain and stiffness in the neck and pain between the shoulders and pain in both hands.  On VA examination in April 2006, the Veteran also reported numbness in the arms and hands, as well as weakness, but on physical examination there was normal sensation and deep tendon reflexes in the upper extremities and motor strength was 5/5- (on the right) and 5/5 (on the left).  


On the June 2007 VA examination, there was normal strength and sensory responses in the upper extremities.  On a May 2009 VA examination, the Veteran reported some weakness and pain that radiated to both arms and down to the hands, but no numbness.  On a VA neurological examination in September 2009, she again reported pain radiating to the hands, inability lifting more than five pounds, and difficulty gripping.  Examination of the upper extremities showed normal strength and sensation in the upper extremities with the exception of decreased sensation to the lateral aspect of the left upper extremity.  

Dr. B.M. in January 2010 documented full range of motion of the shoulders, elbows, wrists, and fingers, with mild thenar wasting bilaterally and positive Phalen's and Tinel's signs bilaterally.  In January 2010, Dr. R.H. noted that the Veteran was referred for complaints of left arm pain.  Electrophysiologic studies reportedly suggested thoracic outlet syndrome.  Nerve conduction studies were normal, and a non-invasive thoracic outlet study showed significant thoracic outlet changes on the left.  The impression was probable left thoracic outlet syndrome.  McLeod Work Recovery Center records in July 2010 noted complaints of left hand and forearm pain with positive Phalen's and Tinel's tests on the left side but not the right side.  The diagnoses included thoracic outlet syndrome.  Dr. B.M. in July 2010 noted that after examining the Veteran on multiple occasions since August 2009, and consulting with specialists, he found that the Veteran had left thoracic outlet syndrome from repetitive trauma at her job in a correctional facility, and that with the absence of ongoing workplace trauma she reported significant diminution of pain.  He described that she had thoracic outlet syndrome with full involvement of the brachial plexus, incorporating arm pain and numbness.  

On VA examination in September 2010, there was 5/5 strength in the upper extremities and 2+ reflexes at the elbows.  Further, an EMG was conducted, which was reportedly normal.  The examiner concluded that there were no objective neurological abnormalities of the cervical segments of the spine.



In short, the foregoing evidence shows that any neurologic abnormality is related to thoracic outlet syndrome, not to the service-connected cervical spine disability.  In the absence of any objective neurological abnormality associated with the service-connected cervical spine disability, a separate rating for neurological impairment is not warranted at any time during the period of the appeal. 

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The criteria for a 10 percent rating are intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  The criteria for a 20 percent rating are intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The criteria for a 40 percent rating are intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In this case, there is no medical evidence that contains objective findings of incapacitating episodes.  VA examiners in 2006, 2007, 2009, and 2010 specifically addressed such incapacitating episodes, stating that there was no physician-directed bed rest on account of her cervical spine disability.  In January 2010, Dr. B.M. concluded that under the "incapacitating episode" criteria, the Veteran was 20 percent disabled.  He stated that he had seen the Veteran repeatedly over the last several months with hand pain and numbness, which had resulted in loss of work and significant debility, but he did not describe any requirement for bed rest on account of the cervical spine disability.  

Further, in his subsequent statement of July 2010, the findings of hand pain and numbness were attributed to thoracic outlet syndrome from workplace trauma and not service-connected cervical spine disability.  Therefore, a higher rating is not warranted under Diagnostic Code 5243, for any period considered in this appeal, as it pertains to incapacitating episodes.

In conclusion, the Board has considered whether staged ratings may be assigned for separate periods of time based on the facts found, but the evidence shows that the cervical spine disability is appropriately rated as 10 percent disabling for the period before September 24, 2010, and is appropriately rated as 20 percent disabling for the period from September 24, 2010.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service- connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).




In comparing the disability level and symptomatology to the Rating Schedule, the degrees of disability with regard to the Veteran's cervical and lumbosacral spine disabilities are contemplated by the Rating Schedule and the assigned schedular ratings are, therefore, adequate, and referral for an extraschedular rating is not required for any of the disabilities under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 20 percent for spondylolisthesis of L5 with degenerative disc disease of L5- S1 is denied.  

A rating higher than 10 percent before September 24, 2010, and a rating higher than 20 percent from September 24, 2010, for spondylosis of the cervical spine, at C4-5 and C5-6, is denied.


REMAND

A claim for a total disability rating for compensation based on individual unemployability was raised by the Veteran in a statement received in October 2010, wherein she indicated that she had been out of work since January 2010.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability rating for compensation based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase.  







Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.

2.  After the development has been completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability, and, if applicable, on an extraschedular basis.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


